UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: March 31, 2017 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 333- 213393 Battlers Corp. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Primary Standard Industrial Incorporation or Organization) Classification Code Number 38-3990249 IRS Employer Identification Number Battlers Corp. No.1 Street, Sophora Court, 1/27, Larnaka, Cyprus, 6021 Tel. 302111983153 Email: company@battlerscorp.com (Address and telephone number of principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X] As of March 31, 2017 there were 4,945,500 shares outstanding of the registrant’s common stock. Page PART I FINANCIAL INFORMATION: Item 1. Financial Statements 3 Condensed Balance Sheets as of March 31, 2017 (unaudited) and June 30, 2016 4 Condensed Statements of Operations for the three and nine months ended March 31, 2017 (unaudited) 5 Condensed Statement of Cash Flows for the nine months ended March 31, 2017 (unaudited ) 6 Notes to the Condensed Financial Statements (unaudited ) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II OTHER INFORMATION: Item 1. Legal Proceedings 18 Item 1A Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosure. 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 19 2 PART I – FINANCIAL INFORMATION Item 1. Financial statements The accompanying interim condensed financial statements of Battlers Corp. (the “Company”), have been prepared without audit pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with United States generally accepted principles have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the financial statements contain all material adjustments, consisting only of normal adjustments considered necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. 3 BATTLERS CORP. Balance Sheets ASSETS March 31, 2017 (Unaudited) June 30, 2016 Current Assets Cash and cash equivalents Prepaid rent $ 7,286 4,780 $ 1,989 - Total Current Assets Fixed Assets Equipment, net 7,214 - Total Fixed Assets - Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY(DEFICIT) Liabilities Current Liabilities Loan from director $ 4,640 $ 2,662 Total Current Liabilities Total Liabilities Stockholders’ Equity(Deficit) Common stock, par value $0.001; 75,000,000 shares authorized, 4,945,500 and 0 shares issued and outstanding as of March 31, 2017 and June 30, 2016 accordingly 4,945 - Additional paid in capital 17,882 - Retained deficit (8,187 ) (673 ) Total Stockholders’ Equity(Deficit) ) Total Liabilities and Stockholders’ Equity(Deficit) $ $ See accompanying notes, which are an integral part of these financial statements 4 BATTLERS CORP. Statements of Operations (Unaudited) Three months ended March 31, 2017 Three months ended March 31, 2016 Nine months ended March 31, 2017 Nine months ended March 31, 2016 REVENUES $ 5,240 $ - $ 19,127 $ - Cost of services 4,000 - 9,841 - Gross Profit 1,240 - 9,286 - OPERATING EXPENSES General and Administrative Expenses 6,532 623 16,800 623 TOTAL OPERATING EXPENSES NET INCOME (LOSS) FROM OPERATIONS PROVISION FOR INCOME TAXES - NET INCOME (LOSS) $ NET LOSS PER SHARE: BASIC AND DILUTED $ $ - $ $ - WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC AND DILUTED - - See accompanying notes, which are an integral part of these financial statements 5 BATTLERS CORP. Statement of Cash Flows (Unaudited) Nine months ended March 31, 2017 Nine months ended March 31, 2016 CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ (7,514 ) $ (623 ) Adjustments to reconcile net loss to net cash (used in) operating activities: Prepaid rent (4,780 ) - Depreciation 603 - CASH FLOWS USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES Equipment (7,817 ) - CASH FLOWS PROVIDED BY INVESTING ACTIVITIES ) - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from director loan 1,978 623 Proceeds from sale of common stock 22,827 - CASH FLOWS PROVIDED BY FINANCING ACTIVITIES NET INCREASE IN CASH - Cash, beginning of period - Cash, end of period $ $ - SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ - $ - Income taxes paid $ - $ - See accompanying notes, which are an integral part of these financial statements 6 BATTLERS CORP. Notes to the condensed financial statements MARCH 31, 2017 (Unaudited) Note 1 – ORGANIZATION AND NATURE OF BUSINESS Battlers Corp. (“the Company”, “we”, “us” or “our”) was incorporated in the State of Nevada on February 3, 2016. Battlers Corp. is a startup company, which is going to produce videos, advertising shorts for TV and websites, wedding videos, family videos, vacation records reduction and business presentation records for marketing and other needs. The Company’s registration office is located at No.1 Street, Sophora Court, 1/27, Larnaka, Cyprus, 6021. Note 2 – GOING CONCERN The accompanying unaudited financial statements have been prepared in conformity with generally accepted accounting principles, which contemplate continuation of the Company as a going concern. However, the Company had revenues of 19,127 as of March 31, 2017. The Company currently has negative operating cash flows, and has not completed its efforts to establish a stabilized source of revenues sufficient to cover operating costs over an extended period of time. Therefore, there is substantial doubt about the Company’s ability to continue as a going concern.
